Citation Nr: 1220165	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  08-26 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides (Agent Orange).

2.  Entitlement to service connection for a heart disorder, to include as due to exposure to herbicides (Agent Orange).

3.  Entitlement to chronic obstructive pulmonary disease (COPD) and bronchial asthma, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse
ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from June 1964 to November 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland which, denied service connection for a heart disorder, type II diabetes mellitus, and bronchial asthma.

In February 2012, the Veteran testified during a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  It is not shown that the Veteran set foot on land in the Republic of Vietnam or was exposed to an herbicide agent (to include Agent Orange) during service.

2.  Diabetes did not manifest in service or for many years thereafter, and is unrelated to service.

3.  A heart disability was not shown in service or within the first post-service year, and has not been shown by competent evidence to be related to a disease or injury of service origin.

4.  Prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal as to entitlement to service connection for COPD and bronchial asthma, to include as due to asbestos exposure was requested.
CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  A heart disability was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  The criteria for withdrawal of an appeal as to entitlement to service connection for COPD and bronchial asthma, to include as due to asbestos exposure, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case (SSOC), when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this appeal, the RO provided notice to the Veteran in an April 2006 letter, prior to the date of the issuance of the appealed July 2006 rating decision.  The April 2006 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the Veteran's claims.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment described by the Veteran.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records, and the Veteran's June 2007 and December 2010 VA examinations.  

The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 


I.  Service Connection Claims

Service Connection Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).
A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  A veteran is entitled to a presumption of service connection if he is diagnosed with type II diabetes mellitus as associated with exposure to certain herbicide agents, if he served in the Republic of Vietnam during a prescribed period.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.313(a); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's interpretation of § 3.307(a)(6)(iii) as requiring the service member's presence at some point on the landmass or the inland waters of Vietnam).  

"Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.  Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore.  Id.

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) (2011) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2011) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; hairy cell leukemia and other chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); Parkinson's disease; and ischemic heart disease.  38 C.F.R. § 3.309(e) (2011).  Note 3 at the end of § 3.309 defines ischemic heart disease as not including hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke.

The above reflects changes to the Code of Federal Regulations which became effective August 31, 2010.  These changes are applicable to claims received by VA on or after August 31, 2010 and to claims pending before VA on that date.  As the Veteran's claim was pending on August 31, 2010, the changes are applicable to the immediate case.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2011).

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 


I.  Diabetes and Heart Condition claims.

As the Veteran's claims for service connection for diabetes and a heart condition to include as due to herbicide exposure have similar factual backgrounds and analysis, the Board will address these issues together.

The Veteran has been diagnosed with diabetes mellitus, type II and coronary artery disease.  His claim is based on the laws and regulations providing that, if a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected.  38 U.S.C.A. §1116(a)(1); 38 C.F.R. §3.309(e); see also 69 Fed. Reg. 31,882 (June 8, 2004); 68 Fed. Reg. 59,540 -42 (Oct. 16, 2003).  A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). 

VA has validly interpreted the "service in Vietnam" language of the statute and regulation as requiring that a Veteran must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  For the following reasons, the Board finds that the Veteran did not serve in Vietnam under this interpretation of the statute and regulation.

The Veteran contends that while aboard the USS Neches, the ship was harbored in Da Nang, and that during this time, he "probably" set foot in Vietnam.  The Veteran testified that in November 1965 or December of 1965, his ship was anchored in Da Nang Harbor in order to offload Christmas trees.  He noted that he was operating a utility boat and delivering the trees to shore installations.  He specifically testified that he "probably" got off of the utility boat and on to the dock when they got to the pier.  He also testified that when anchored in Da Nang Harbor, there was "ground on three sides of us" which led him to believe that he was justified in being considered as exposed to Agent Orange.

In his September 2008 substantive appeal, the Veteran noted that he spent 3 tours of duty "off shore in Vietnam which at times was within several hundred yards of shore line".  

In a November 2010 letter, the Operations Officer/Navigator of the U.S.S. Neches from August 1966 to August 1967 noted that the Veteran served on board and was assigned to the deck department.  He reported that during their deployment, the Neches performed duties as a replenishment oiler supplying fuel, cargo, mail and water to ships operating at Yankee Station and Market Time Areas.

In an unsigned letter, a shipmate of the Veteran's indicated that he was aboard the U.S.S. Neches from 1965 to 1967.  He reported that they were in Da Nang Harbor in November or December 1965 at anchor where they offloaded fuel and Christmas trees.

In another buddy statement, a shipmate reported that they were in Da Nang Harbor but that he could not recall how far they were in the harbor or for how long.

The Veteran's DD Form 214 shows that his last duty assignment was aboard the USS Neches.  Awards include the Vietnam Service Medal, the Vietnam Campaign Medal and the National Defense Service Medal.  None of his service records reflect any service in Vietnam.  Again, at his Board hearing the Veteran testified that he "probably" went on shore when his ship docked in Da Nang and he was delivering Christmas trees.

The Board finds that the evidence of record, including the Veteran's own statements, confirms that he did not serve on the landmass or the inland waterways of the Republic of Vietnam, but rather in Da Nang Harbor and its coastal waters.  Da Nang, however, is not considered an inland waterway, and such service does not entitle the Veteran to the presumption of herbicide exposure.  See 38 C.F.R. § 3.307(a)(6)(iii); see also Haas, surpa; VA Adjudication Procedure Manual, M21-1MR, IV.ii.1.H.28.h ("Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Republic of Vietnam coast does not constitute inland waterway service or qualify as docking and is not sufficient to establish presumptive exposure to herbicides.").

As noted above, the Veteran's DD Form 214 and service personnel records do not indicate whether he set foot in Vietnam.  The RO/AMC made numerous attempts to determine whether the Veteran in fact set foot in Vietnam.  In April 2006, it requested that the National Personnel Records Center (NPRC) furnish dates of service in Vietnam, and the NPRC responded in May 2006 that it was unable to determine whether or not the Veteran had in-country service in Vietnam.  The NPRC found that, while the record indicated that the Veteran served aboard a ship that sailed in Vietnam waters, the record did not indicate whether he set foot in Vietnam.  

In addition, the RO/AMC contacted the Defense Personnel Records Information Retrieval System (DPRIS) to determine the history of the U.S.S. Neches and whether any of its fleet set foot in Vietnam.  The DPRIS report indicated that the U.S.S. Neches commenced regular overhaul from 1963 to 1967 and deployed annually to the Western Pacific.  The DPRIS report noted that the histories did not document that the U.S.S. Neches anchored or moored in any port in the Republic of Vietnam or that personnel went ashore in Vietnam.

Additionally, the Veteran submitted numerous deck logs for the U.S.S. Neches but none of them contain any information regarding crewman going ashore or setting foot in Vietnam.

While the Veteran testified that he "probably" set foot in Vietnam, the Board finds this testimony unconvincing as this was the first mention of him setting foot in Vietnam.  The Veteran's lack of certainty of whether or not he set foot in Vietnam is further demonstrated by his June 2008 substantive appeal in which he did not contend that he set foot in Vietnam.  In fact, the Veteran clearly indicated that he was "off shore in Vietnam which at times was within several hundred yards of shore line" while never indicating that he set foot in Vietnam.

The Board also determines that the buddy statements submitted by the Veteran's shipmates do not demonstrate that the Veteran set foot in Vietnam.  The November 2010 letter by the Operations Officer/Navigator of the U.S.S. Neches merely noted the U.S.S. Neches duties and where it was located.  The Operations Officer never indicated that any of the people on the ship went ashore.  Similarly, the undated and unsigned statement regarding Christmas tree delivery does not specifically state that the Veteran or any other crew member set foot in Vietnam.  As a result, the Board finds these buddy statements to be unpersuasive as to the question of whether the Veteran set foot in Vietnam or not.

Thus, the Veteran did not specifically indicate with any certainty that he set foot in Vietnam, and, with regard to the only possible place that he stated he might have set foot in Vietnam, the records obtained by the RO/AMC did not reflect that any crew member of the Neches set foot in Vietnam.  Again, the Board notes that, as to what constitutes inland waters, VA's Compensation and Pension Service indicated in a December 2008 Bulletin: "Please be advised that Da Nang Harbor and all other harbors along the Vietnam coastline are considered by C&P Service to be part of the offshore "blue water" of Vietnam and not part of the inland waterway system or "brown water" of Vietnam.  A January 2010 Compensation and Pension Bulletin listed information regarding vessels identified as traveling in the "brown waters" of Vietnam.  The Veteran's ship, the Neches, is not among those listed.

The Board also notes that the Veteran has also submitted internet articles to support his contention regarding his herbicide exposure during his time in Vietnam including The Da Nang Harbor Report, the Contamination of Da Nang Harbor, Blue Water Navy and Direct Exposure to Herbicides in Vietnam, published by the Blue Water Navy Vietnam Veterans Association.  This report addresses contamination levels in Da Nang Harbor due, in part, to Ranch Hand aircraft spraying of chemical defoliants, and confirmed run-off levels for dioxin and other herbicides in the area were of a higher concentration due to particles being washed down from higher land into streams and rivers, being sprayed from above, and being leaked from airplanes into the harbors and bays that feed into the China Sea.

While the Veteran contends that this report demonstrates that he was exposed to Agent Orange in Vietnam, the findings of the Da Nang Harbor Report and the Veteran's allegations of actual herbicide exposure based upon his close proximity to the Vietnam coast have been considered by the Secretary of VA in creating the "bright line" rule against presumptive exposure to deep water vessels. 

In Haas, a blue water Veteran supplemented his argument with studies which attempted to show a direct connection between the spraying of Agent Orange on the mainland of Vietnam to the development of Agent Orange-related diseases in service members who served on the ships offshore.  In particular, the claimant in Haas attempted to rely on the same 2002 study conducted for the Australian Department of Veterans Affairs which has been noted by the Veteran in this case.  This report suggests that Vietnam veterans of the Royal Australian Navy may have been exposed to herbicide compounds by drinking water distilled on board their vessels. 

Although the Federal Circuit passed no judgment on the validity of studies such as the Australian study, it did highlight the VA's rulemaking with respect to this Australian study: 

VA scientists and experts have noted many problems with the study that caution against reliance on the study to change our long-held position regarding veterans who served off shore.  First, as the authors of the Australian study themselves noted, there was substantial uncertainty in their assumptions regarding the concentration of dioxin that may have been present in estuarine waters during the Vietnam War.  Second, even with the concentrating effect found in the Australian study, the levels of exposure estimated in this study are not at all comparable to the exposures experienced by veterans who served on land where herbicides were applied.  Third, it is not clear that U.S. ships used distilled drinking water drawn from or near estuarine sources, or if they did, whether the distillation process was similar to that used by the Australian Navy. 

Crucially, based on this analysis, the VA stated that "'we do not intend to revise our long-held interpretation of 'service in Vietnam.'"  See Haas, 525 F.3d at 1194   (citing 73 Fed. Reg. 20,566, 20,568 (Apr. 16, 2008)).

The Board also notes the Veteran's submission of another Veteran's Board decision, whose ship was also anchored in Da Nang, granting presumptive service connection for diabetes.   However, by law, Board decisions are nonprecedential and are not binding on subsequent Board decisions.  Prior decisions in other appeals may be considered in a case to the extent that they reasonably relate to the case, but each case presented to the Board will be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law.  See 38 C.F.R. § 20.1303 (2011).  Unfortunately, the Board decision submitted by the Veteran in this appeal does not add support to a presumption of Agent Orange for the Veteran.

Consequently, the weight of the evidence is against a finding that the Veteran set foot in Vietnam or was on an inland waterway.

As to the Veteran's claim that he was aboard the ship anchored in Da Nang harbor with "ground on three sides of us" which caused his diabetes and heart condition, lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine, on a case by case basis whether the subject of the Veteran's testimony is one as to which lay testimony is competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433  , n. 4 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007)); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

In this case, the Board finds that the subject of whether Agent Orange could cause diabetes or a heart condition other than that recognized by the applicable regulation as warranting a presumption of herbicide exposure (and a consequent presumption of service connection of certain listed diseases likely to have occurred from such exposure) is the type of internal, non-observable medical process as to which lay testimony is not competent.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Thus, the Veteran's testimony is not competent in this regard, and there is no other evidence in support of the theory that the Neches being anchored with "ground on three sides of us" caused the Veteran's diabetes and heart disorder as a result of Agent Orange exposure.

The Board emphasizes that the Veteran is not entitled to a presumption of exposure and he has not established a credible factual foundation for establishing exposure to Agent Orange at any time.  Merely reporting that he was anchored close to shore with land to three sides of him does not establish exposure. 

The fact that the Veteran is not entitled to the regulatory presumption of service connection based on herbicide exposure does not preclude an evaluation as to whether he is entitled to service connection on a direct basis or entitled to presumptive service connection for a chronic disease.  See Combee v. Brown, supra.

As noted above, the medical evidence of record contains no objective findings of a heart condition until 1997, approximately 30 years after separation from service, and no evidence of diabetes mellitus until 2007, approximately 40 years after separation from service.  The record also does not include any medical opinion suggesting his diabetes or heart condition arose during service, nor does the Veteran contend such.  Service treatment records are entirely silent for any complaints, findings, or treatment for diabetes mellitus or a heart condition.  Moreover, none of the medical evidence suggests that the Veteran's diabetes or heart condition is related to his military service.  Therefore, the Veteran's claim for service connection for diabetes and a heart disorder must be denied on a direct basis, in addition to on a presumptive basis as a chronic condition pursuant to 38 C.F.R. § 3.309(a) .

In conclusion, after careful review of the medical and lay evidence of record and the pertinent law and regulations, the Board finds that there is no competent evidence that the Veteran was directly or presumptively exposed to herbicides during his service, including on the USS Neches in the offshore waters of the Republic of Vietnam.  The Veteran does not contend, and the evidence does not show, that his diabetes and heart disorder arose during service or within one year following discharge from service.  Moreover, there is no competent evidence linking his diabetes and heart disorder to service and no competent evidence establishing that the Veteran was actually exposed to herbicides during his service.  As such, service connection for type II diabetes mellitus and a heart disorder is not warranted, and the claims must be denied.


II.  Entitlement to COPD and bronchial asthma, to include due to asbestos exposure.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran had pending claims for entitlement to service connection for COPD and bronchial asthma, diabetes mellitus, and a heart disorder.  

In an April 2012 correspondence, however, he indicated that he wished to drop his appeal for bronchial asthma as a result of asbestos exposure.  Therefore, the appeal for the claim for entitlement to service connection for COPD and bronchial asthma, to include as due to asbestos exposure, is deemed withdrawn.  See 38 C.F.R. § 20.204.

The Veteran, through his representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed. 


ORDER

Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides (Agent Orange) is denied.

Entitlement to service connection for a heart disorder, to include as due to exposure to herbicides (Agent Orange) is denied.

Entitlement to COPD and bronchial asthma, to include as due to asbestos exposure is dismissed.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


